Case 1:20-cv-13893-NLH-AMD Document 16 Filed 09/09/21 Page 1 of 3 PageID: 72



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JAMOR J. DEMBY,                :
                               :
          Plaintiff,           :    1:20-cv-13893-NLH-AMD
                               :
     v.                        :          OPINION
                               :
                               :
CITY OF CAMDEN and             :
COUNTY OF CAMDEN,              :
                               :
          Defendants.          :
______________________________:
APPEARANCE:

Jamor J. Demby
552013
East Jersey State Prison
Lock Bag R
Rahway, NJ 07065

     Plaintiff pro se

HILLMAN, District Judge

     Plaintiff, Jamor J. Demby, is an inmate presently

incarcerated in East Jersey State Prison, New Jersey.           Plaintiff

has brought a claim pursuant to the 42 U.S.C. § 1983 regarding

his allegations that he was shot in the left elbow and left hip

in Camden, New Jersey on June 15, 2004, and the City of Camden

and the County of Camden failed to protect him.          (Docket No. 1.)

     Plaintiff originally sought to bring his action without

prepayment of fees (“in forma pauperis” or “IFP” application)

pursuant to 28 U.S.C. § 1915(a)(1).        On October 6, 2020, this

Court directed the Clerk to administratively terminate the
Case 1:20-cv-13893-NLH-AMD Document 16 Filed 09/09/21 Page 2 of 3 PageID: 73



action because Plaintiff’s application was incomplete as he

failed to provide a certified account statement covering the

six-month period immediately preceding the filing of the

complaint.    See 28 U.S.C. § 1915(a)(2); Local Civil Rule 54.3.

The Court also directed the Clerk to mail Plaintiff another IFP

application to complete if he could not pre-pay the filing fee.

In that same Order, the Court denied Plaintiff’s request for the

appointment of counsel, instructing that the denial was without

prejudice to Plaintiff’s right to refile his motion should his

action be reopened.     (Docket No. 3, 4.)

     Since that time, Plaintiff resubmitted his IFP, filed a

second motion to appoint pro bono counsel, which is currently

pending, filed an amended complaint, and attempted to pay the

full filing fee, but it was returned by the Clerk’s office

because it was not the proper amount.        On August 4, 2021,

Plaintiff submitted the full filing fee.         On August 11, 2021,

Plaintiff filed a request that his case be reopened.

     Because Plaintiff has paid the proper filing fee, the Clerk

shall be directed to reopen the action and file Plaintiff’s

original complaint (Docket No. 1) and Plaintiff’s amended

complaint (Docket No. 9), which is now the operative pleading.

     As for Plaintiff’s motion for the appointment of pro bono

counsel, the Court must again deny that motion.          In addition to

Plaintiff having not been granted IFP status, which is a

                                     2
Case 1:20-cv-13893-NLH-AMD Document 16 Filed 09/09/21 Page 3 of 3 PageID: 74



significant consideration in determining whether counsel should

be appointed to a litigant, Plaintiff’s motion fails to address

the relevant factors that the Court must consider in deciding

such an application. 1    The denial of Plaintiff’s motion will be

without prejudice.

     Plaintiff shall proceed with the prosecution of his case in

accordance with the Federal and Local Rules of Civil Procedure.

See McNeil v. United States, 508 U.S. 106, 113 (1993)

(explaining that pro se litigants are not excused from following

the procedural rules in ordinary civil litigation).          An

appropriate Order will be entered.




Date: September 9, 2021                     s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




1 There is no right to counsel in a civil case, see Tabron v.
Grace, 6 F.3d 147, 153-54 (3d Cir. 1993); Parham v. Johnson, 126
F.3d 454, 456-57 (3d Cir. 1997), but pursuant to 28 U.S.C. §
1915(e)(1), “[t]he court may request an attorney to represent
any person unable to afford counsel.” In deciding whether
counsel should be appointed, the Court first considers whether a
claim or defense has “arguable merit in fact and law,” and, if
it does, the Court then considers additional factors, which
include: (1) the applicant’s ability to present his or her case;
(2) the complexity of the legal issues presented; (3) the degree
to which factual investigation is required and the ability of
the applicant to pursue such investigation; (4) whether
credibility determinations will play a significant role in the
resolution of the applicant’s claims; (5) whether the case will
require testimony from expert witnesses; and (6) whether the
applicant can afford counsel on his or her own behalf. Tabron,
6 F.3d at 155-157.

                                     3
